Citation Nr: 1404206	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-15 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease and spondylosis with moderate spinal canal and neural forminal stenosis at L3/L4, L4/L5 and L5/S1.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1978 to August 1979 with several years of reserve service afterwards.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In her substantive appeal, the Veteran requested a hearing at the North Little Rock RO.  A hearing was scheduled for September 2013 but the Veteran failed to appear.  As the Board has received no request for a postponement or good cause for the Veteran's failure to appear, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with degenerative disc disease in the lumbar spine and spondylosis with moderate spinal canal and neural forminal stenosis at L3/L4, L4/L5 and L5/S1.

2.  The Veteran complained of low back pain while on active duty.

3.  A VA examiner concluded the Veteran's current back disability is not related to her service.  


CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was informed of VA's duty to assist in the development of her claim prior to the VA's initial rating decision in a September 2010 letter, which explained what evidence would be required in order to substantiate her service connection claim (including what evidence VA would try to obtain and what evidence was required from the Veteran), as well as the factors identified by the Court in Dingess.  VA's duty to notify the Veteran has been satisfied.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has also satisfied its duty to assist the Veteran.  The RO has obtained the Veteran's STRs and VA treatment records.  The Veteran has alleged that medical records from Dyess Air Force Base have not been obtained, however the Veteran has stated that she was treated for a condition later diagnosed as genital herpes at Dyess.  The Veteran's service treatment records confirm that she was referred to that location for treatment of a gynecological condition only.  The Board finds that these gynecological records, if they exist, would not be relevant to the question of whether the Veteran's current back condition should be service connected.  The Veteran has not specifically identified any other records relevant to her back condition that remain outstanding.  

VA also provided the Veteran with a medical examination in December 2010.  The February 2011 examination, which involved a review of the Veteran's claims file, an interview and a physical examination of the Veteran is adequate because the examiner based her opinion upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability is fully informed, and supported her conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claims.  

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

The Veteran contends that she fell from monkey bars approximately three feet onto her right side buttocks and back during basic training and that service connection is therefore warranted for her current low back condition.

The Veteran listed recurrent back pain as an issue on the medical history form for her service entrance examination.  It was also noted at entrance that she was suffering from low back pain.  STRs do not indicate any trauma to the back or any diagnosis of a low back disorder.  STRs do show that the Veteran complained of and was treated for acute low back pain on two separate occasions while in basic training in April 1979 and May 1979.  Service exit examination reports, however, show no complaints or diagnosis of a low back condition.

A January 2003 VA medical center (VAMC) report shows that the Veteran was involved in two automobile accidents productive of back pain in 2000.  The impression of the treating physician at that time was lumbar disc disease.  VAMC records indicate that the Veteran first sought treatment for low back pain, which at that point had persisted for a month, in November 2004.  The Veteran was again treated for low back pain in July 2006 after injuring her back while lifting her grandmother two months earlier.  Treatment records from July 2010 indicate that the Veteran has degenerative disc disease of the lumbar spine and spondylosis with moderate spinal canal and neural forminal stenosis at L3/L4, L4/L5 and L5/S1, and neural foraminal impingement at multiple levels.  A December 2010 VA examination report also states that Veteran has dextroscoliosis of the spine and a ruptured disc between the L3/L4 vertebrae. 

The Veteran clearly has a current diagnosis of a back disability, and therefore, the remaining inquiry is whether the Veteran's current low back condition is related to a fall during training.

After an interview of the Veteran, a review of the claims file, and a physical examination, the December 2010 VA examiner opined that the Veteran's current low back disability was less likely than not related to her fall during basic training. 
The examiner explained that the medical records, x-rays and November 2010 MRI show a genetic anomaly of transitional anatomy with 6 lumbar vertebral bodies, with an additional broad-based right foraminal disk protrusion at L3/L4 which creates mild right neural foraminal narrowing.  The examiner also opined that the current ruptured disc at L3/L4 is not connected to the fall from monkey bars during basic training.  

The Veteran is competent to allege a history of low back pain that began in service. See 38 C.F.R. § 3.159(a)(2); Layno, supra.  STRs show complaints of back pain on separate occasions but do not reflect traumatic injury, nor is there any mention in the STR's of a fall during training.  The medical examiners at the time did not diagnose a specific back problem and related the Veteran's back pain to a vaginitis condition. 

The Veteran has not shown that she has specialized medical training sufficient to determine that her current low back condition was caused by her fall during service. Accordingly, her opinion as to the etiology of her degenerative disc disease is not competent medical evidence.  Jandreau, supra.  The VA examiner's medical opinion is that the Veteran's current low back disability is less likely than not related to an in-service fall, explaining its link to the innate characteristics of the Veteran's spine.  There is no contrary medical opinion.  The Board finds the medical evidence of record and the VA examiner's opinion to be of greater probative value than the Veteran's lay contentions.  The probative evidence fails to show that the Veteran's current low back condition is related to service.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection a low back condition.  Therefore, her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


